Title: To Benjamin Franklin from John Adams, 3 December 1782
From: Adams, John
To: Franklin, Benjamin


SirParis Decr 3. 1782
The Moments we live in, are critical and may be improved, perhaps to advantage, for which purpose I beg Leave to propose to your Consideration, whether it is not proper for Us to write to Mr Dana at Petersbourg, acquaint him with the Signature of the Preliminaries, inclose to him an authentic Copy of them and advise him to communicate it to the Ministers of the Empress, and to all the Ministers of the neutral Powers at her Court, together with a Copy of his Commission to Subscribe to the Principles of the armed Neutrality. The present Seems to me, the most proper Time for this Step.
The United States are as much interested in the Marine Treaty as any Power, and if We take this Step We may with Propriety, propose, if not insist upon an Article in the definitive Treaty respecting this matter, which will be as agreable to France And Spain as to the United Provinces.
I have heretofore mentioned to Mr Jay a Similar proposal, who approved it, and I will propose it again to day to him and Mr Laurens. If you approve the measure, you will be so good as to order an authentic Copy to be made of the Preliminary Treaty, that We may prepare a Letter the first Time We meet.
I have the Honour to be, Sir, your most obedient
J. Adams
His Exy. B. Franklin Esqr
